Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on May 29, 2019 was filed after the mailing date of the application on November 15, 2018.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header(as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
claim 6 must be shown or the feature canceled from the claim. The feature, now shown in plan-view image, does not show different layers. Cross-sectional view of the touch display panel showing pixel electrode layer and common electrode should be provided. No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Applicants Admitted Prior Art(herein after AAPA) in view of PENG(2019/0204982 A1).

Regarding claim 1, AAPA teaches a driving method a touch display panel, comprising:

Step S1, providing a touch display panel(fig.1, Para-4);

wherein the touch display panel comprises a common electrode layer(common electrode layer 100, fig.1); the common electrode layer comprises a first sub-electrode layer(first sub-electrode layer 110, fig.1), a second sub-electrode layer(second sub-electrode layer 120, fig.1) disposed at one side of the first (third sub-electrode layer 130 on both sided of indentation 150, fig.1) disposed at one side of the second sub-electrode layer(second sub-electrode layer 120) far from the first sub-electrode layer (first sub-electrode layer 110) and spaced apart from each other (fig.1); the second sub-electrode layer(second sub-electrode layer 120) and the two third sub-electrode layers(third sub-electrode layer 130) enclose an indentation(150); 

    PNG
    media_image1.png
    353
    649
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    317
    655
    media_image2.png
    Greyscale

    Fig.5(claimed invention)		 Fig.1(prior art)

the first sub-electrode layer(110), the second sub-electrode layer(120) and the two third sub-electrode layers(130) each comprise a plurality of touch electrodes arranged in an array(Para-4), and an arrangement direction of the plurality of touch electrodes is same as an arrangement direction of the first sub-electrode layer and the second sub-electrode layer(fig.1); areas(1001) of the plurality of touch electrodes in the first sub-electrode layer are the same (fig.1, Para-4); an area of the touch electrodes opposite to the indentation (150) in the row of touch electrodes of the second sub-(120), which are closest to the indentation (150), is smaller(fig.1) than the area of the touch electrode in the first sub-electrode layer(110); an area of the touch electrodes(fig.1) of the column in the third sub-electrode layer(130), which are closest to the indentation(150) is smaller than the area(fig.1) of the touch electrode in the first sub-electrode layer(110, fig.1, Para-4);

Step S2, inputting common voltages to the plurality of touch electrodes, so that the common voltages of the touch electrodes with the same area are the same(Para-4).

Nevertheless, AAPA is not found to teach expressly the driving method a touch display panel, wherein in the touch electrodes with different areas, a common voltage inputted to the touch electrode with a larger area is smaller than a common voltage inputted to the touch electrode with a small area to drive the touch display panel.

However, PENG teaches a touch control method in an electronic device, wherein in the touch electrodes with different areas, a common voltage inputted to the touch electrode with a larger area is smaller than a common voltage inputted to the touch electrode with a small area to drive the touch display panel (Para-57, 59).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified AAPA with the teaching of PENG to include the feature in order to provide a touch sensing display device which ensures that when a user touches at any position of curve edges, the user could have same touch control experience as the user touched any other position of the touch screen display. 

    PNG
    media_image1.png
    353
    649
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    317
    655
    media_image2.png
    Greyscale

    Fig.5(claimed invention)		 Fig.1(prior art)

Regarding claim 2, AAPA as modified by PENG teaches the driving method of the touch display panel according to claim 1, wherein a portion at an edge of the third sub-electrode layer close to the indentation and a portion at an edge of the second sub-electrode layer close to the indentation corresponding to the indentation are sequentially extended to form a rounded corner; the edge of the third sub-electrode layer close to the indentation and an edge of the third sub-(fig.1, AAPA).

Regarding claim 3, AAPA as modified by PENG teaches the driving method of the touch display panel according to claim 2, wherein columns of touch electrodes of the two third sub-electrode layers that are farthest from the indentation respectively correspond to outermost two columns of touch electrodes of the second sub-electrode layer(fig.1, AAPA);

the edge of the third sub-electrode layer far from the second sub-electrode layer, an edge of the third sub-electrode layer far from indentation and one of two side edges of the second sub-electrode layer close to the third sub-electrode layer are sequentially extended to form a rounded corner(fig.1, AAPA).

Regarding claim 4, AAPA as modified by PENG teaches the driving method of the touch display panel according to claim 3, wherein the second sub-electrode layer comprises a row of touch electrodes, and a number of the touch electrodes in the second sub-electrode layer is equal to a number of columns of the touch electrodes in the first sub-electrode layer; the two third sub-electrode layers each comprise a row of touch electrodes(fig.1, AAPA); 
(fig.1, AAPA);

in the touch electrodes of the second sub-electrode layer opposite to the indentation, the areas of the outermost two touch electrodes are equal, and areas of the touch electrodes except the outermost two touch electrodes are equal, and the areas of the outermost two touch electrodes are larger than the areas of the touch electrodes except the outermost two touch electrodes(fig.1, AAPA).

Regarding claim 5, AAPA as modified by PENG teaches the driving method of the touch display panel according to claim (fig.1, AAPA);
in the second sub-electrode layer, areas of the touch electrodes except the outermost two touch electrodes and the touch electrodes opposite to the indentation are equal to the areas of the touch electrodes in the first sub-electrode layer(fig.1, AAPA).

9.	Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Applicants Admitted Prior Art(herein after AAPA) in view of Chen et al.(2015/0145759 A1)(herein after Chen).

Regarding claim 1, AAPA teaches a driving method a touch display panel, comprising:

Step S1, providing a touch display panel(fig.1, Para-4);

wherein the touch display panel comprises a common electrode layer(common electrode layer 100, fig.1) and a pixel electrode layer disposed opposite to the common electrode(it is obvious property of an in-cell touch sensing display panel that pixel 

    PNG
    media_image1.png
    353
    649
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    317
    655
    media_image2.png
    Greyscale

    Fig.5(claimed invention)		 Fig.1(prior art)

electrode layer disposed opposite to the common electrode in order to serve to generate an electrical field with pixel electrodes and also serve to detect position of an object by forming a capacity with the detection electrode and well-known in the art)(see US 2019/0033995 A1 of figs.4&5 and related text for easy reference); the common electrode layer comprises a first sub-electrode layer(first sub-electrode layer 110, fig.1), a second sub-electrode layer(second sub-electrode layer 120, fig.1) disposed at one side of the first sub-electrode layer and two third sub-electrode layers(third sub-electrode layer 130 on both sided of indentation 150, fig.1) disposed at one side of the second sub-electrode layer(second sub-electrode layer 120) far from the first sub-electrode layer(first sub-electrode layer 110) and spaced apart from each other(fig.1); the second sub-electrode layer(second sub-electrode layer 120) and the two third sub-electrode layers(third sub-electrode layer 130) enclose an indentation(150); 
(110), the second sub-electrode layer(120) and the two third sub-electrode layers(130) each comprise a plurality of touch electrodes arranged in an array(Para-4), and an arrangement direction of the plurality of touch electrodes is same as an arrangement direction of the first sub-electrode layer and the second sub-electrode layer(fig.1); areas(1001) of the plurality of touch electrodes in the first sub-electrode layer are the same (fig.1, Para-4); an area of the touch electrodes opposite to the indentation (150) in the row of touch electrodes of the second sub-electrode layer(120), which are closest to the indentation (150), is smaller(fig.1) than the area of the touch electrode in the first sub-electrode layer(110); an area of the touch electrodes(fig.1) of the column in the third sub-electrode layer(130), which are closest to the indentation(150) is smaller than the area(fig.1) of the touch electrode in the first sub-electrode layer(110, fig.1, Para-4);

Step S2', inputting common voltages to the plurality of touch electrodes(Para-4), and inputting data voltages to the plurality of pixel electrodes(in order to display an image, data voltage corresponds to the image to be applied to pixel electrodes is an obvious property of a display), so that the data voltages of the pixel electrodes corresponding to the touch electrodes with the same area are the same when an area corresponding to (it is obvious property of an in-cell touch sensing panel that to maintain uniform luminance, same voltage to be applied to the whole area of a rectangular display panel).

Nevertheless, AAPA is not found to teach expressly the driving method a touch display panel, wherein in the touch electrodes with different areas, a data voltage inputted to the pixel electrode corresponding to the touch electrode with a larger area is smaller than a data voltage inputted to the pixel electrode corresponding to the touch electrode with a small area to drive the touch display panel.

However, Chen teaches a liquid crystal display panel, wherein a data voltage inputted to the pixel electrode corresponding to the electrode with a larger area is smaller than a data voltage inputted to the pixel electrode corresponding to the electrode with a small area to drive the display panel(third pixel area C> second pixel area B>  first pixel area A; data voltage applied Vc<Vb<Va)(Para-43, 46).

The prior art, as embodied in the teachings of AAPA and Chen, included each element claimed, although not  necessarily in a single prior art reference, with the only difference between Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified AAPA with the teaching of Chen to include the feature in order to provide a liquid crystal display panel that effectively reduces color difference at large viewing angle and improve display quality.

Therefore, the combined teaching of AAPA and Chen discloses the driving method of touch display panel, wherein in the touch electrodes with different areas(fig.1, AAPA), a data voltage inputted to the pixel electrode(Para-43, 46, Chen)  corresponding to the touch electrode(fig.1, AAPA) with a larger area is smaller than a data voltage inputted to the pixel electrode(Para-43, 46, Chen) corresponding to the touch electrode(fig.1, AAPA) with a small area to drive the touch display panel(fig.1, AAPA; Para-43, 46, Chen).


claim 7, AAPA as modified by Chen teaches the driving method of the touch display panel according to claim 6, wherein a portion at an edge of the third sub-electrode layer close to the indentation and a portion at an edge of the second sub-electrode layer close to the indentation corresponding to the indentation are sequentially extended to form a rounded corner; the edge of the third sub-electrode layer close to the indentation and an edge of the third sub-electrode layer far from the second sub-electrode layer are sequentially extended to form a rounded corner(fig.1, AAPA).

Regarding claim 8, AAPA as modified by Chen teaches the driving method of the touch display panel according to claim 7, wherein columns of touch electrodes of the two third sub-electrode layers that are farthest from the indentation respectively correspond to outermost two columns of touch electrodes of the second sub-electrode layer(fig.1, AAPA);

the edge of the third sub-electrode layer far from the second sub-electrode layer, an edge of the third sub-electrode layer far from indentation and one of two side edges of the second sub-electrode layer close to the third sub-electrode layer are sequentially extended to form a rounded corner(fig.1, AAPA).

claim 9, AAPA as modified by Chen teaches the driving method of the touch display panel according to claim 8, wherein the second sub-electrode layer comprises a row of touch electrodes, and a number of the touch electrodes in the second sub-electrode layer is equal to a number of columns of the touch electrodes in the first sub-electrode layer; the two third sub-electrode layers each comprise a row of touch electrodes(fig.1, AAPA);
 
an area of the touch electrode farthest from the indentation in the third sub-electrode layer is smaller than an area of the touch electrode closest to the indentation in the third sub-electrode layer, and the area of the touch electrode closest to the indentation in the third sub-electrode layer is smaller than an area of the touch electrode adjacent to the touch electrode farthest from the indentation in the third sub-electrode layer, and the area of the touch electrode adjacent to the touch electrode farthest from the indentation in the third sub-electrode layer is equal to an area of one of outermost two touch electrodes of the second sub-electrode layer close to the third sub-electrode layers, and is smaller the area of the touch electrode of the first sub-electrode layer(fig.1, AAPA);

(fig.1, AAPA).

Regarding claim 10, AAPA as modified by Chen teaches the driving method of the touch display panel according to claim 9, wherein in the third sub-electrode layer, the areas of all the touch electrodes except the touch electrodes farthest from the indentation, the touch electrodes closest to the indentation and the touch electrodes adjacent to the touch electrodes farthest from the indentation are equal to the areas of the touch electrodes of the first sub-electrode layer(fig.1, AAPA);

in the second sub-electrode layer, areas of the touch electrodes except the outermost two touch electrodes and the touch electrodes opposite to the indentation are equal to the areas of the touch electrodes in the first sub-electrode layer(fig.1, AAPA).


Examiner Note


10.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao, can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 

/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692
February 13, 2021